Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered May 3, 1984, convicting him of robbery in the second degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
*470Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The jury was entitled to accept the complainant’s testimony and reject that of the defendant and his witnesses (see, People v McCrimmon, 131 AD2d 598).
Although the court improperly permitted the admission of testimony which permitted an inference by the jury that the defendant had a prior criminal record, in view of the overwhelming evidence of guilt, the error was harmless (see, People v Crimmins, 36 NY2d 230).
We have considered the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Brown, Rubin and Spatt, JJ., concur.